Citation Nr: 0701737	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla service from October 
1943 to May 1946.  He died in October 2000.  The appellant, 
claiming as the veteran's susviving spouse, appealed a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board has granted the appellant's motion to advance her 
case on the docket, pursuant to 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.099(c).

The appellant's claim was previously before the Board, and 
was remanded in December 2004 for additional development.  
Since all directed development has been completed, the 
appellant's claim is properly before the Board at this time.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in October 2002 was caused by cerebrovascular 
accident.

2.  At the time of his death, the veteran was service 
connected for loss of supination from a position of pronation 
of the left forearm, rated 20 percent disabled; a healed 
fracture of the left ulna and healed fracture of the left 
radius, each rated 10 percent disabling; scars of the right 
face, moderately disfiguring, residual of a shrapnel wound, 
rated 10 percent disabling; and scars of the right arm, rated 
at 0 percent.

3.  Neither cerebrovascular accident nor any cardiovascular 
disease was present during service, nor was any such disorder 
manifested until many years after the veteran's discharge 
from service in 1946.

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may incurrence or aggravation in service be presumed for any 
disease which caused or contributed to cause death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, proper VCAA notice was provided to the 
appellant prior to the November 2002 rating decision.  In a 
September 2002 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  Moreover, 
it appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim for service connection for 
the cause of the veteran's death is being denied, any such 
downstream issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion and Analysis

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In addition, service connection may be granted for chronic 
disease (which might include heart disease and stroke), if 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.


In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused or substantially or 
materially contributed to the death.  The death of a veteran 
is considered due to a service-connected disability when such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The official death certificate, dated October [redacted], 2000, shows 
the veteran died from cerebrovascular accident.  There are no 
other disorders listed as contributing to the veteran's 
death.

A July 1945 service examination shows the veteran's skin was 
normal.  Examination of his cardiovascular system shows a 
notation of systolic murmurs.

An August 1950 VA treatment record shows the veteran was 
wounded in action in April 1945 and injured his left arm.  On 
examination, the physician noted a scar below the right eye.  
It was non-tender and non-adherent.  There was also a scar on 
the right side of the face.  It was also non-tender and non-
adherent.  The scar caused a slight facial cosmetic 
deformity.  The veteran also had a scar on his right arm, 
which was non-tender and non-adherent and caused no 
limitation of motion or muscle atrophy.  A chest X-ray showed 
findings which were within normal limits.  

In July 2000, the veteran underwent VA examination.  He 
complained of dizziness, shortness of breath, low back pain, 
and blurred vision.  It was noted he had recently been 
hospitalized due to dyspnea.  The diagnoses were chronic 
obstructive pulmonary disorder, thought to probably be 
secondary to bronchial asthma, degenerative osteoarthritis of 
the lumbosacral spine and knees, and essential hypertension 
which was uncontrolled.

Private hospitalization records dated in September and 
October 2000 show the veteran was diagnosed with septicemia, 
secondary to an infected face wound.  The records indicate 
there was swelling of the veteran's face, and he had a fever.

At the time of his death, the veteran was service connected 
for loss of supination from a position of pronation of the 
left forearm, rated 20 percent disabled; a healed fracture of 
the left ulna and healed fracture of the left radius, each 
rated 10 percent disabled; scars of the right face, 
moderately disfiguring, residual of a shrapnel wound, rated 
10 percent disabled; and scars of the right arm, rated 
noncompensable.

An August 2002 certificate from a private hospital indicates 
the veteran was admitted in July 2000 with diagnoses of 
interstitial pneumonia and cardiomegaly.

In a July 2003 written statement, D.C., M.D., indicated that 
the veteran had been admitted to the hospital in September 
2000 and discharged in October 2000, just days before his 
death.  His diagnoses were septicemia, secondary to a 
chronic, infected wound of the face, and anemia.  Dr. C 
indicated that the face wound was a residual of a service-
connected shrapnel wound to the right face.  The veteran 
complained of body weakness, fever, and swelling of his face.  
After four days, against medical advice, relatives discharged 
the veteran and brought him home.  Dr. C indicated that the 
signatory on the veteran's death certificate had never 
treated him, and was unaware of another contributory factor 
in his death.  Dr. C opined that the shrapnel wound incurred 
in service had contributed to the veteran's death.  He said 
it had resulted in septicemia, which caused progressive body 
weakness, loss of weight, anemia, fever, and swelling of the 
face, all of which contributed to his death.

In February 2005, the veteran's claims file was reviewed by a 
VA physician.  The physician indicated that it was difficult 
to determine whether the veteran had suffered from septicemia 
during his terminal hospitalization.  There was a paucity of 
laboratory results attached to the records regarding this 
hospitalization.  Therefore, this issue could not be resolved 
without resort to speculation.  The physician opined that it 
was as likely as not that a facial scar secondary to shrapnel 
wound injuries could cause septicemia if there was evidence 
of a chronically infected wound.  However, there was no such 
evidence in the medical records that supported this fact.  
There were no medical outpatient treatment records that the 
veteran ever consulted for this condition.  The physician 
pointed out that no facial scar was noted on the last VA 
examination done in July 2000.  There was nothing in the 
medical records, except for the August 2003 certification 
that supported the possibility that the veteran's facial scar 
could have caused or contributed substantially or materially 
to the cause of the veteran's death.

Essentially, there are two medical opinions of record 
relating to the issue before he Board, i.e., whether the 
veteran's death was due to his military service.  The Board 
will first consider the August 2003 certification.  The Board 
notes Dr. C's statement that the person who signed the 
veteran's death certificate never treated him.  However, Dr. 
C's stated opinion that the veteran's septicemia contributed 
to the cause of his death is not supported by the evidence of 
record.  While September and October 2000 hospitalization 
records show swelling of the veteran's face and a diagnosis 
of septicemia, there is no detailed explanation of how this 
disorder either was caused by the veteran's service-connected 
disabilities or contributed to his death.  There is no 
explanation as to how this disorder was related to the 
cerebrovascular accident that caused the veteran's death.  In 
addition, there is no medical evidence to show the veteran 
was ever treated for septicemia prior to September 2000.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence, and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  Thus, although on initial review the August 2003 
certification appears to support the veteran's claim, a close 
reading shows that it does not.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible that septicemia contributed to 
the veteran's death.  Dr. C did not offer a more definitive 
explanation or opinion to relate the veteran's septicemia to 
his military service or to a service-connected disability.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The opinion also does not address the lack of 
evidence of septicemia throughout the veteran's lifetime or 
explain how one incident of this disorder could contribute 
materially or substantially to the veteran's death.  This 
opinion, then, falls short of the level of certainty 
necessary for the Board to service connect the veteran's 
death.

The Board finds the February 2005 opinion of the VA physician 
to be far more probative.  The VA physician acknowledged that 
a facial scar could cause septicemia if there were evidence 
of a chronically infected wound.  However, there was is no 
such evidence of the veteran ever having complained of an 
infected wound.  While he complained of swelling of his face 
while he was hospitalized in September and October 2000, 
there is no evidence that, even at that time, his service-
connected scar was infected.  No other medical evidence of 
record shows the veteran's shrapnel wound scar was ever 
treated for infection.  Therefore, the Board finds that the 
medical evidence preponderates against a finding that the 
veteran's service-connected scar caused his septicemia, which 
the appellant contends contributed to his death.

In addition, the Board finds that there is no evidence of 
disease leading to the veteran's cerebrovascular accident 
either in service or within one year after separation from 
service.  While the veteran's service examination showed he 
had systolic murmurs, there is no evidence that this is 
related to his subsequent death from cerebrovascular 
accident.  There is essentially a lack of any evidence 
related to a cardiac or vascular disorder from the veteran's 
separation until his death in October 2000, more than fifty 
years after his military service.

The Board recognizes that the appellant believes that the 
veteran's death is due to septicemia caused by his facial 
scar.  Her sincerity is not in question.  However, the 
appellant has not been shown to have the requisite medical 
knowledge to capably opine on matters such as the etiology of 
a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, the Board finds a lack of evidence to 
warrant a favorable outcome.  As the evidence preponderates 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt doctrine is 
inapplicable, and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


